PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/777,544
Filing Date: 18 May 2018
Appellant(s): Otis Elevator Company



__________________
David Fox
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/25/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/23/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	On pages 5-7 of the Appeal Brief, Appellant argues Examiner has erred in interpreting Ishioka as disclosing a magnetic attraction. There is no disclosure in Ishioka that the permanent magnet 25 creates a magnetic attraction of the electromagnetic component. Ishioka refers to a hold power generated by the electromagnet 24, but does not disclose a separate magnetic attraction attributable to the permanent magnet 25. 
	Examiner respectfully disagrees. Ishioka teaches a permanent magnet, which has a passive magnetic attraction.  Ishioka fig. 2 shows the permanent magnet 25 positioned adjacent to, and engaging with, the electromagnet 24. Ishioka specification does not describe any unusual interaction between the permanent magnet 25 and electromagnet 24, this is evident that the magnet is performing its known trait of being attracted to the metal material of the electromagnet 24.  As such, the magnet 25 produces the claimed magnetic attraction force, the electromagnet 24 produces the claimed hold power when energized, and the spring 23 produces claimed repulsion force.  Therefore, when the electromagnet 24 loses power or is turned off, the spring 23 would overcome the magnetic forces of the permanent magnet 25 to engage the emergency brake of the elevator.
	On pages 7-8 of the Appeal Brief, Appellant argues Examiner has erred in interpreting Ishioka as disclosing a repulsion force greater than a magnetic attraction. Ishioka does not disclose any magnitude of the forces by permanent magnet 25, electromagnet 24, and spring 23. Ishioka does not refer to any magnetic attraction but relies only on the hold power between permanent 25 and energized electromagnet 24. It is possible that the repulsion force could be less than any magnetic attraction, and a reverse current supplied to the electromagnet 24 to move the brake to the engaged position. 
Examiner respectfully disagrees. Ishioka fig. 2 shows a state where the repulsion force of the biasing member 23 is overcome by both of the magnetic attraction of permanent magnet 25 and hold power of electromagnetic component 24 to thereby hold the brake members 19 away from the elevator guide rail 2 and allow movement of the elevator car. This reads on the claimed “the repulsion force is less than a sum of the magnetic attraction plus the hold power.”  Fig. 3 shows a state where no power is supplied to electromagnetic component 24, as such no hold power exist. In this state, the magnetic attraction of permanent magnet 25 alone is not enough to overcome the repulsion force of biasing member 23 to thereby move the brake members 19 into engagement with the elevator guide rail 2 and stop the motion of the elevator car.  This reads on the claimed “the repulsion force is greater than the magnetic attraction.” As such, Ishioka clearly teaches the claimed magnitude of the repulsion force. 
Ishioka par [0049] describes “[t]he safety device 5 is actuated as the supply of electric current to the electromagnet 24 is cut off by the opening of the contact 16 (see FIG. 1). That is, the pair of wedges 19 are displaced upward due to the elastic restoring force of the spring 23 to be pressed against the car guide rail 2.” If the repulsion force of the spring 23 is less than the magnetic attraction of the permanent magnet 25, then the safety device 5 would never be able to actuate a braking operation because wedge 19 would always remain in the bottom position shown in fig. 2 due to the magnetic attraction of the magnet 25 holding onto element 24.  Therefore the repulsion force has to be greater than the magnetic attraction of the permanent magnet 25.   On the contrary, if the repulsion force is greater than the sum of the magnetic attraction of the permanent magnet 25 plus the hold power of the electromagnet 24, then the safety device 5 would always be in the braking operation because wedge 19 would always be in the top position shown in fig. 3 to prevent the elevator car from moving due to the hold power not being strong enough to move the brake wedges 19 away from the guide rail 2.  Therefore the repulsion force has to be less than the combined magnetic attraction of the permanent magnet and the hold power of the electromagnet 24 to operate as disclosed by Ishioka.
While the possibility of a reverse current in the electromagnet 24 may aid in forcing the brake wedges 19 into engagement with the guide rail 2, Ishioka does not disclosed such a modification.  The safety brake system of Ishioka is described in paragraphs [0049-51] when power is “cut off”, i.e. when power to the building is turned off or the power to the safety brake is turned off from a controller, from the electromagnet 24 to actuate the brake due to the repulsion force of the spring.
Appellant’s arguments in sections II and III of pages 9-11 are the same as stated above regarding the teachings of Ishioka as applied to claims 9-11, 16 and 17. As such, the same Examiner’s answer stated above applies here. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Minh Truong/Primary Examiner, Art Unit 3654                                                                                                                                                                                                        
Conferees:
/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        
/RUTH ILAN/TQAS, Art Unit 3600                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.